DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/11/2021. The amendments filed on
02/11/2021 have been entered. Accordingly, claims 1 and 3-22 remain pending, claims 1, 6-8, 21-22 have been amended, and claims 23-25 have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US20130278258, hereafter “Smith”), in view of Hu (US20150346304).
Regarding claim 1, Smith discloses a method for magnetic resonance imaging, comprising:
obtaining magnetic resonance imaging (MRI) data for a dynamic series of images corresponding to each of one or more heart beats of a subject (see acquisition of spiral shot acquired during each heart beat in [0039-0040]), in a region of interest of the subject that includes the whole heart* (see full FOV and rFOV performed in [0040]), and wherein obtaining the MRI data comprises:
applying a plurality of contrast preparation RF pulses (see the preparation sequences in [0057]) configured to generate a desired image contrast (spatial and spectral pre-saturation sequences [0057]), 
applying an outer-volume suppression (OVS) module (see application of OVS [0024-0037]), prior to acquisition of MRI data for the whole heart (OVS applied once each RR interval before the first slice-selective excitation pulse used to image the whole heart [0039-0040], and see OVS applied prior to a set of readout intervals [0006]), where in the OVS module is configured to suppress an MRI signal outside the whole heart* (OVS 
after application of the OVS module, acquiring the MRI data for the dynamic series of images (see [0040] for each heartbeat, full imaging performed using 2D multi-slice spoiled gradient echo acquisitions), wherein the acquiring comprises acquiring multiple slices covering the whole heart* for each heartbeat of the one or more heartbeats (the 2D multi-slice imaging protocol is 3D acquisition of the cylindrical passband volume/whole heart [0058]), and wherein the acquiring is performed for the whole heart* after the outer-volume magnetization changes due to T1 recovery in the outer-volume region (see 2.2msec −90° 2D spiral pulse used with the cylindrical spatial profile/whole heart, with time-bandwidth product of 4.0 and gradients spiraling outward to avoid passband attenuation due to T2* decay in [0033]); and
reconstructing (images were reconstructed on the scanner [0040]), from the obtained magnetic resonance data (using 2D multi-slice spoiled gradient echo MRI acquisitions [0040]), a plurality of reduced field of view (rFOV) magnetic resonance images corresponding to the whole heart (multi-slice rFOV imaging for a whole cylindrical volume of interest, corresponding to the heart, was performed [0040]), but does not explicitly disclose that the acquiring performed for the whole heart for recovery of magnetization.
However, in the same field of endeavor, Hu teaches acquiring performed for the whole heart for recovery of magnetization (on-resonance and off-resonance imaging are interleaved as seen in FIG. 3C, each spectral bin is samples every 2 R-R (~heartbeats) allowing for full recovery 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Smith with the acquiring performed for the whole heart for recovery of magnetization as taught by Hu in order to provide excitation uniformity, reduce artifacts and increase diagnostic image quality ([0079] & [0179] of Hu).
*whole heart has been interpreted to mean a cylindrical region of interest as disclosed by the applicant in paragraph [0102] of the specification in the PG Pub for this application.
	Regarding claim 3, Smith, in view of Hu, substantially discloses all the limitations of the claimed invention, specifically, Smith discloses wherein the OVS module comprises an outer-volume suppressed 3D stack-of-spirals (SOS) perfusion imaging sequence (“An outer volume suppression (OVS) design may be suitable for multi-slice cardiovascular spiral imaging at 3 T” [0024]).
Regarding claim 4, Smith, in view of Hu, substantially discloses all the limitations of the claimed invention, specifically, Smith discloses wherein the outer-volume suppression module comprises outer-volume suppression for single-shot or interleaved 2D spiral perfusion imaging (“A faster, single-sided OVS design, which ca be used in rapid single-shot spin-echo cardiac imaging” [0008]).

a spiral trajectory* (imaging was performed using 2D multi-slice spoiled gradient echo acquisitions with uniform-density 16-shot spiral trajectories [0040]).
*the claim is written in the alternate form and has been interpreted that only one of the recited trajectory types is required.
Regarding claim 6, Smith, in view of Hu, substantially discloses all the limitations of the claimed invention, specifically, Hu discloses wherein acquiring the MRI data uses an imaging pulse sequence is spin-echo based (MRI data was acquired using two single-echo gradient sequences [0187]).
Regarding claim 21, Smith discloses a system for magnetic resonance imaging, comprising:
a data acquisition device (computer is configured to receive and process data [0069]) configured to obtain magnetic resonance imaging (MRI) data (MRI image analysis [0040]) for a dynamic series of images corresponding to each of the one or more heartbeats of the subject (see acquisition of spiral shot acquired during each heart beat in [0039-0040]), in a region of interest of the subject that includes the whole heart* (see full FOV and rFOV performed in [0040]), and where in obtaining the MRI data comprises:
applying a plurality of contrast preparation RF pulses (see the preparation sequences in [0057]) configured to generate a desired image contrast (spatial and spectral pre-saturation sequences [0057]), 

after application of the OVS module, acquiring the MRI data for the dynamic series of images (see [0040] for each heartbeat, full imaging performed using 2D multi-slice spoiled gradient echo acquisitions), wherein the acquiring comprises acquiring multiple slices covering the whole heart* for each heartbeat of the one or more heartbeats (the 2D multi-slice imaging protocol is 3D acquisition of the cylindrical passband volume/whole heart [0058]), and wherein the acquiring is performed for the whole heart* after the outer-volume magnetization changes due to T1 recovery of the outer-volume region (see 2.2msec −90° 2D spiral pulse used with the cylindrical spatial profile/whole heart, with time-bandwidth product of 4.0 and gradients spiraling outward to avoid passband attenuation due to T2* decay in [0033]); and
one or more processors coupled to the data acquisition device and configured to cause the system to perform functions (one or more computers that are configured to receive data from the digitizer and processes it [0069], the computer containing a program of instructions that cause the computer to perform one or more of the operations [0070]) that comprise:
reconstructing (images were reconstructed on the scanner [0040]), from the obtained magnetic resonance data (using 2D multi-slice spoiled gradient echo MRI acquisitions [0040]), a plurality of reduced field of view (rFOV) magnetic resonance images corresponding to the whole 
However, in the same field of endeavor, Hu teaches acquiring performed for the whole heart for recovery of magnetization (on-resonance and off-resonance imaging are interleaved as seen in FIG. 3C, each spectral bin is samples every 2 R-R (~heartbeats) allowing for full recovery of magnetization as seen in FIG. 3D, and see acquisitions of 2D multi-slice image data using inversion recovery spoiled gradient echo sequence and LGE scan and 3D multi-spectral LGE sequence covering the whole left ventricle from [0097], FIGS. 3A-3B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Smith with the acquiring performed for the whole heart for recovery of magnetization as taught by Hu in order to provide excitation uniformity, reduce artifacts and increase diagnostic image quality ([0079] & [0179] of Hu).
*whole heart has been interpreted to mean a cylindrical region of interest as disclosed by the applicant in paragraph [0102] of the specification in the PG Pub for this application.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Hu, as applied to claim 1 above, Corot et al. (US20090299172, hereafter “Corot”).
Regarding claim 7, Smith, in view Hu, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the applied contrast preparation RF pulses are configured for T2-weighted image contrast.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Smith and Hu with the applied contrast preparation RF pulses are configured for T2-weighted image contrast as taught by Corot in order to provide contrast products providing additional functional information and allowing for a better sensitivity and/or specificity of the diagnosis ([0042] of Corot).
Claims 8, 10, 13-16, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Smith.
Regarding claims 8 and 22, Hu discloses a system and method for magnetic resonance imaging (“a 1.5 Tesla MRI system” [0201]), comprising:
a contrast agent source configured to introduce a T1-shortening contrast agent to a subject (“Late gadolinium [contrast agent source] enhancement (LGE) MRI is a powerful tool for myocardial tissue characterization that has been shown to have excellent correlation with histology. It provides excellent contrast between irreversibly injured (scarred) from healthy myocardium by taking advantage of the difference in contrast agent washout kinetics.” [0060] and “An inversion time of 250-300 ms is then used to nullify the signal from the healthy myocardium, which has a Gd-enhanced T1 of 381±58 ms [a shortening in T1 time]” [0163]); and

generating T1 image contrast using a an inversion pulse (“In the standard LGE MRI, there is typically a non-selective adiabatic inversion pulse with a spectral bandwidth of approximately 1 kHz. This inversion pulse creates a strong T1-weighed image with good contrast between scar and viable myocardium.” [0200]), 
applying a plurality of outer volume suppression (OVS) RF pulses such as to suppress a signal outside of the region of interest (“The same LGE sequence was repeated with the exception that the modulation frequency of the inversion and excitation RF pulses was manually shifted up to ±1 kHz.” [0142] and “Results are shown in FIG. 2. In the on-resonance image with pacemaker placed, the part of the phantom affected by the off-
using a 3D readout module to acquire magnetic resonance data associated with the subject (“a multi-spectral LGE sequence will be developed based on a 3D acquisition [readout] because it is more compatible with the multi-spectral approach as the phase-encoding gradient [readout] in the slice direction will eliminate any signal pile-up problem in the slice direction.” [0073]), wherein the acquiring performed for the whole heart for recovery of magnetization (on-resonance and off-resonance imaging are interleaved as seen in FIG. 3C, each spectral bin is samples every 2 R-R (~heartbeats) allowing for full recovery of magnetization as seen in FIG. 3D, and see acquisitions of 2D multi-slice image data using inversion recovery spoiled gradient echo sequence and LGE scan and 3D multi-spectral LGE sequence covering the whole left ventricle from [0097], FIGS. 3A-3B), but does not explicitly disclose the MRI data is obtained for a dynamic series of images corresponding to each of one or more heartbeats of the subject , in a region of interest of the subject that includes the whole heart, and a reduced field of view (rFOV) imaging sequence, data acquired by the readout module corresponding to the one or more heartbeats of the subject and the dynamic series of images, wherein the MRI data is acquired after the OVS RF pulses are applied before from the outer-volume magnetization changes due to T1 recovery in the outer-volume region.
* (see full FOV and rFOV performed in [0040]);
data acquired by the readout module corresponding to the one or more heartbeats of the subject and the dynamic series of images (the 2D multi-slice imaging protocol is 3D acquisition of the cylindrical passband volume/whole heart [0058]), wherein the MRI data is acquired after the OVS RF pulses are applied before from the outer-volume magnetization changes due to T1 recovery in the outer-volume region (see 2.2msec −90° 2D spiral pulse used with the cylindrical spatial profile/whole heart, with time-bandwidth product of 4.0 and gradients spiraling outward to avoid passband attenuation due to T2* decay in [0033]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hu with the MRI data is obtained for a dynamic series of images corresponding to each of one or more heartbeats of the subject , in a region of interest of the subject that includes the whole heart, and a reduced field of view (rFOV) imaging sequence, data acquired by the readout module corresponding to the one or more heartbeats of the subject and the dynamic series of images, wherein the MRI data is acquired after the OVS RF pulses are applied before from the outer-volume magnetization changes due to T1 recovery in the outer-volume region as taught by Smith to provide for an outer volume suppression (OVS) design to maximize coherence and minimize the phase dispersion and to adjust the passband width as necessary ([0032-0033] of Smith).

Regarding claim 13, Hu, in view of Smith, substantially discloses all the limitations of the claimed invention, specifically, Smith discloses wherein the 2D readout module is spin-echo based (“A faster, single-sided OVS design, which ca be used in rapid single-shot spin-echo cardiac imaging, may also not be robust to B1+ variation. The BISTRO method may be capable of 2D OVS with improved B1+ field insensitivity” [0008]).
Regarding claim 14, Hu, in view of Smith, substantially discloses all the limitations of the claimed invention, specifically, Smith discloses wherein the 2D readout module comprises echo-train based variants of the gradient echo-based (“Once the OVS sequence was calibrated, full FOV and rFOV imaging were performed using 2D multi-slice spoiled gradient echo acquisitions with uniform-density 16-shot spiral trajectories and spectral spatial RF excitation” [0040] and “Imaging parameters for SNR comparisons among experiments are shown in Table 1: TABLE 1 Acquisition FOV ρ Tread Tacq” [0042]).

Regarding claim 15, Hu, in view of Smith, substantially discloses all the limitations of the claimed invention, specifically; Smith discloses wherein the magnetic resonance imaging data is acquired along:
 a Cartesian trajectory (“a 1D tipback pulse could be used instead for B1+-robust OVS in Cartesian acquisitions” [0056]);
a radial trajectory (“Dynamic radial acquisitions with REST, which uses cosine-modulated saturation pulses to reduce the FOV orthogonal to each spoke, has been applied in 1.5 T cardiac imaging” [0007]);
a spiral trajectory (full FOV and rFOV imaging were performed using 2D multi-slice spoiled gradient echo acquisitions with uniform-density 16-shot spiral trajectories and spectral spatial RF excitation” [0056], also see [0018] and [0031]);
or a 2D variant of radial trajectory or spiral trajectory (“The OVS design consists of a long 2D spatially selective spiral tipdown pulse, followed by a B1+-insensitive adiabatic half-passage tipback pulse and spoiler gradients. The sequence may suppress signal outside of a cylindrical ROI, and may be suited for multi-slice spiral [variant] or radial imaging [variant]” [0009]).
Regarding claim 25, Hu, in view of Smith, substantially discloses all the limitations of the claimed invention, specifically, Smith discloses wherein the dynamic series of images comprises multiple slices of the whole heart* of the subject for each heartbeat of the one or more 
*whole heart has been interpreted to mean a cylindrical region of interest as disclosed by the applicant in paragraph [0102] of the specification in the PG Pub for this application.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Smith, as applied to claim 8 above, further in view of Neji et al. (US20140159723, hereafter “Neji”).
Regarding claim 9, Hu, in view of Smith, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising applying additional RF-pulses that are additional to the plurality of RF pulses and configured to selectively suppress a fat signal.
However, in the same field of endeavor, Neji teaches further comprising applying additional RF-pulses that are additional to the plurality of RF pulses and configured to selectively suppress a fat signal (“multiple frequency-selective saturation modules can also be used, for example one for water suppression and one for fat suppression. A known preparation module for frequency-selective saturation or, respectively, signal suppression is known under the name CHESS.” [0041]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hu by applying additional RF-pulses that are additional to the plurality of RF pulses and configured to selectively suppress a fat signal as taught by Neji and Smith to provide a method and a magnetic resonance system with 
Regarding claim 11, Hu, in view of Smith, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein an RF pulse of the plurality of RF pulses is used to only excite the MRI signal within the region of interest.
However, in the same field of endeavor, Neji teaches wherein an RF pulse of the plurality of RF pulses is used to only excite the MRI signal within the region of interest (“The acquisition volume is also designated as a volume of interest or VOI” [0005] and “selectively excite the acquisition volume, for example by means of a sequence of one 90° pulse and two 180° pulses. The method is called PRESS” [0011]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hu and Smith with the RF pulse of the plurality of RF pulses is used to only excite the MRI signal within the region of interest as taught by Neji to provide a method and a magnetic resonance system with which the acquisition volume can be established automatically of multiple two-dimensional image data sets that can be acquired simultaneously ([0014-0015] of Neji).
Regarding claim 12, Hu, in view of Smith, substantially discloses all the limitations of the claimed invention, does not explicitly disclose wherein an RF pulse of the plurality of RF pulses excites a rectangular region of interest.
However, in the same field of endeavor, Neji teaches wherein an RF pulse of the plurality of RF pulses excites a rectangular region of interest (“the designation “acquisition volume” means the volume excited by energy injection within the scope of the acquisition of a magnetic 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hu and Smith with the RF pulse of the plurality of RF pulses excites a rectangular region of interest as taught by Neji to provide a method and a magnetic resonance system with which the acquisition volume can be established automatically of multiple two-dimensional image data sets that can be acquired simultaneously ([0014-0015] of Neji).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Smith, as applied to claim 8 above, further in view of Corot.
Regarding claim 17, Hu, in view of Smith, does not explicitly disclose comprising the use of a contrast agent which shortens T2 or T2*.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hu and Smith with the use of a contrast agent which shortens T2 or T2* as taught by Corot to provide contrast products providing additional functional information and allowing for a better sensitivity and/or specificity of the diagnosis ([0042] of Corot).
Regarding claim 18, Hu, in view of Smith, does not explicitly disclose wherein the preparation RF module is configured to create T2-weighted contrast.
However, in the same field of endeavor, Corot teaches wherein the preparation RF module is configured to create T2-weighted contrast (“at least two molecular motion probing gradient (MPG) pulses are applied either side of radiofrequency pulses at 180° in order to sensitize the signal to the diffusion. The duration and the intensity of the MPG pulses is represented by the value b (in s/mm2). The contrast is typically obtained using a weighted imaging T2 acquired by rapid imaging sequences such as EPI (echo planar imaging) and/or parallel imaging methods such as SENSE (sensitivity encoding)” [0003]).

Regarding claim 19, Hu, in view of Smith, does not explicitly disclose wherein the preparation RF module is uses motion sensitizing gradients with an RF preparation to encode diffusion.
However, in the same field of endeavor, Corot teaches wherein the preparation RF module uses motion sensitizing gradients with an RF preparation to encode (“an imaging method comprising the combined use of a water diffusion imaging technique and contrast agents having an effect on the MRI signal [preparation RF module] racket at an area of diagnostic interest. The contrast agents are in particular superparamagnetic nanoparticles (USPIO).” [0001], “at least two molecular motion probing gradient (MPG) pulses are applied either side of radiofrequency pulses at 180° in order to sensitize the signal to the diffusion [motion]” [0003], and “The invention also relates to the use of a USPIO for any imaging method described in the present application, and the use of a USPIO for the preparation of a diagnostic composition that can be used in any imaging method described in the present application. More broadly, these results show all the benefit of combining a given imaging technique with the use of contrast products providing additional functional information and allowing for a better sensitivity and/or specificity of the diagnosis.” [0042]).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Smith, as applied to claim 8 above, further in view of Chung et al. (US20160154081, hereafter “Chung”).
Regarding claim 20, Hu, in view of Smith, does not explicitly disclose wherein the preparation RF module is comprises RF pulses configured to achieve magnetization transfer or chemical exchange contrast.
However, in the same field of endeavor, Chung teaches wherein the preparation RF module is comprises RF pulses configured to achieve magnetization transfer or chemical exchange contrast (“an imaging method that is capable of canceling artifacts generated by being sensitive to the inhomogeneity of a main magnetic field and is capable of canceling undesired signals generated by an off resonance RF pulse in the case of simultaneously using the off resonance RF pulse and a spatial pre-saturation RF pulse in fat saturation (suppression), magnetization transfer, and chemical exchange saturation transfer methods using the off resonance radio frequency (RF) pulse in an MRI system” [0001]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hu and Smith with the preparation RF module comprises RF pulses configured to achieve magnetization transfer or .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Hu, as applied to claim 1 above, further in view of Sharif et al. (US20160154081, hereafter “Sharif”).
Regarding claim 23, Smith, in view of Hu, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the image reconstruction is synchronized to each heartbeat of the one or more heartbeats using electrocardiogram (ECG) gating.
However, in the same field of endeavor, Sharif teaches wherein the image reconstruction is synchronized to each heartbeat of the one or more heartbeats using electrocardiogram (ECG) gating (see [0020] where image reconstruction using parallel imaging is ECG gated).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Smith and Hu with the taught by Sharif in order to provide a reconstruction of image frame from consecutive projections for a high real-time frame rate and to reduce or eliminate dark-rimmed effects in the reconstructed image frames ([0012] & [0020] of Sharif).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Hu, as applied to claim 1 above, further in view of Contijoch et al. (US20170035298, hereafter “Contijoch”).
Regarding claim 24, Smith, in view of Hu, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the image reconstruction comprises performing a motion-compensated reconstruction configured to compensate for motion of the subject resulting from cardiac and respiratory motion during the acquisition of the MRI data.
However, in the same field of endeavor, Contijoch teaches wherein the image reconstruction comprises performing a motion-compensated reconstruction configured to compensate for motion of the subject resulting from cardiac (see FIG. 7, reconstruction of images based on evaluation of cardiac motion consistency from a single subject in sinus rhythm) and respiratory motion during the acquisition of the MRI data (reconstruct or motion-correct for artifacts caused by respiratory motion [0040]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Smith and Hu with the image reconstruction comprises performing a motion-compensated reconstruction configured to compensate for motion of the subject resulting from cardiac and respiratory motion during the acquisition of the MRI data taught by Contijoch in order to provide real-time, high temporal resolution capture of inconsistent beat-to-beat cardiac motion, and retrospective CINE MRI, further enhancing spatiotemporal resolution and beat categorization ([0074] of Contijoch).
Response to Arguments
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 and 21 filed 02/11/2021, have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793